Citation Nr: 1727883	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970 and was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Armed Forces Expeditionary Medal (Korea).

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the RO originally adjudicated the Veteran's claim as entitlement to service connection for mental stress disorder.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.   

The Veteran is seeking service connection for an acquired psychiatric condition, to include PTSD, which he attributes to his service in Vietnam.  

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  The final rule does not apply to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was certified to the Board in March 2015, (after August 4, 2014), a diagnosis of an acquired psychiatric disorder must conform to DSM-V guidelines.  See 38 C.F.R. § 4.125(a) (2015).

At the outset, the records document the Veteran served in Saigon, Vietnam aboard the USS Caliente (AO-53) and that his combat stressor has been conceded. 

The Veteran and his wife submitted statements indicating that he has nightmares, night sweats, difficulty sleeping, anger, and irritability due to his military service. 

Service treatment records do not document treatment for or diagnoses of a psychiatric condition.

Post-service treatment records show that in May 2010 the Veteran endorsed PTSD symptoms and was diagnosed with rule-out depression, PTSD subcategory, and rule-out alcohol abuse.  Although the record suggests some negative PTSD screens, the Veteran also had positive PTSD screens in May 2011, February 2013, May 2013, March 2014, and August 2015.  

The Veteran was afforded a PTSD VA examination in May 2013.  The Veteran reported that his friend fell overboard when they were stationed off the coast of Vietnam and that he was unaware they recovered the body until a few years earlier.  He also reported he witnessed the death of a fellow service member after he jumped off a mast and onto the deck.  The examiner noted that the Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV guidelines, as past traumatic events are not persistently re-experienced and he does not demonstrate persistent avoidance of stimuli associated with past trauma or numbing of general responsiveness.

The Board acknowledges that the exact details of the Veteran's reported symptoms have varied.  However, as the Veteran's claim was certified to the Board in March 2015, a diagnosis of an acquired psychiatric disorder must conform to DSM-V guidelines.  As such, the Veteran should be afforded a VA examination and opinion in accordance with DSM-V guidelines prior to adjudication of the claim.  

Updated VA and private treatment records should also be obtained.  38 U.S.C.S.     § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for a psychiatric condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating from May 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following:

a. Identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2010 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of rule-out depression, PTSD subcategory, and rule-out alcohol abuse.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that depressive disorder is not a current disability, then the explanation should include a discussion of the medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

i. If a diagnosis of PTSD is found, opine as to whether the Veteran's PTSD is related to his contended stressor of service in Vietnam and having knowledge of and witnessing the deaths of fellow service members.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




